Citation Nr: 0925005	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-27 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation for a seizure 
disorder, rated at 40 percent disabling from July 26, 2004; 
and 20 percent disabling from February 1, 2005.  

2.  Entitlement to an initial evaluation in excess of 10 
percent disabling for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from May 1994 to 
May 1997.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a January 2005 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in North Little Rock, Arkansas, which granted the 
Veteran's claim for service connection for a seizure 
disorder, and assigned a 10 percent evaluation, effective 
July 26, 2004, and granted service connection for migraine 
headaches, and assigned a 10 percent evaluation, effective 
July 26, 2004.  

In July 2005 the RO increased the disability evaluation for a 
seizure disorder to 40 percent, effective July 26, 2004, and 
20 percent, effective February 1, 2005.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (when an appeal arises from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim).  Since the RO has not assigned the 
maximum disability rating possible, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

In September 2006, a Travel Board hearing was held before a 
Veterans Law Judge at the North Little Rock RO.  A transcript 
of that proceeding has been associated with the claims 
folder.  That Judge is no longer with the Board.  The Veteran 
was provided the opportunity for a second personal hearing, 
but failed to respond to the notice letters.  

In April 2007, the Board remanded the Veteran's claim to the 
Appeals Management Center ("AMC") for further development, 
specifically, to obtain updated VA and private treatment 
records.  This action was accomplished, and in February 2009, 
the AMC issued a Supplemental Statement of the Case 
("SSOC"), which continued to deny the Veteran's claim.  The 
claims folder has been returned to the Board for further 
appellate proceedings.

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In the above-referenced January 2005 rating decision, the 
Veteran was service-connected for a seizure disorder and 
migraine headaches based on findings during a November 2004 
VA examination.  In an August 2005 Notice of Disagreement, 
the Veteran asserted that he was entitled to a higher initial 
rating for his seizure disorder because he was on continuous 
medication, and a higher initial rating for migraine 
headaches because his condition had worsened.  Following the 
April 2007 Board REMAND, additional VA and private treatment 
records were obtained, which revealed that the Veteran 
advised his physicians that his headaches were increasing in 
frequency.  These records also show that the Veteran 
underwent an electroencephalogram ("EEG"), which indicated 
mildly abnormal findings suggestive of a process that could 
have epileptogenic potential.  

The United States Court of Appeals for Veterans Claims 
("Court") has held that where the evidence of record does 
not reflect the current state of a veteran's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).  As noted 
above, the Veteran was afforded a VA examination in November 
2004.  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  See VAOPGCPREC 
11-95.  However, the Court has also held that a veteran is 
entitled to a new VA examination where there is evidence, 
including his statements, that the disability has worsened 
since the last examination.  See Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In an April 2009 informal hearing presentation, the Veteran 
again claimed, via his representative, that his seizure 
disorder and migraine headaches had worsened, and requested 
another examination to determine the current severity of both 
disorders.   

The Board is also of the opinion that a new VA examination 
would be probative.  In light of the foregoing, the Board 
finds that a more contemporaneous examination is needed to 
properly evaluate the current level of the Veteran's service-
connected disorders to determine if an increased evaluation 
is warranted for either disorder.   

The Board also notes that because the claims file only 
contains the Veteran's VAMC treatment records through January 
2007, an attempt should be made to obtain his most up-to-date 
treatment records.  Where VA has constructive and actual 
knowledge of the availability of pertinent reports in the 
possession of the VA, an attempt to obtain those reports must 
be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  As records in the possession of the VA are 
deemed to be constructively of record, they must be obtained.  
Id.  Additionally, because the claims folder only contains 
private treatment records through December 2006, an attempt 
should be made to obtain any current private treatment 
records pertaining to his seizure disorder and headaches.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of VA treatment since 
January 2007 and all sources of private 
treatment since December 2006 for his 
service-connected seizure disorder and 
migraine headaches.  After securing any 
necessary releases, the RO should obtain 
these records.  Any negative reply should 
be included in the claims folder.

2.  Thereafter, the RO/AMC should schedule 
the Veteran for an appropriate VA 
examination, to include a complete 
physical examination, in order to 
determine the current severity of his 
service-connected seizure disorders and 
migraine headaches.  Any tests deemed 
necessary should be conducted, and all 
clinical findings should be reported in 
detail.  The complete claims folder must 
be provided to the examiner for review in 
conjunction with the examination, and the 
examiner must note that the claims folder 
has been reviewed.  The clinician should 
also discuss whether and how the Veteran's 
disabilities impact his daily activities 
of living and occupation.  

3.  Thereafter, the issues on appeal 
should be readjudicated.  If any benefit 
sought on appeal is denied, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





